Name: 2001/421/EC: Council Decision of 28 May 2001 concerning the conclusion on behalf of the European Community of an Exchange of Letters recording the common understanding reached on the accession of the Republic of Korea to the common understanding on the principles of international cooperation on research and development activities in the domain of intelligent manufacturing systems between the European Community and the United States of America, Japan, Australia, Canada, Norway and Switzerland
 Type: Decision
 Subject Matter: technology and technical regulations;  Asia and Oceania;  research and intellectual property;  cooperation policy;  information and information processing
 Date Published: 2001-06-07

 Avis juridique important|32001D04212001/421/EC: Council Decision of 28 May 2001 concerning the conclusion on behalf of the European Community of an Exchange of Letters recording the common understanding reached on the accession of the Republic of Korea to the common understanding on the principles of international cooperation on research and development activities in the domain of intelligent manufacturing systems between the European Community and the United States of America, Japan, Australia, Canada, Norway and Switzerland Official Journal L 151 , 07/06/2001 P. 0034 - 0034Council Decisionof 28 May 2001concerning the conclusion on behalf of the European Community of an Exchange of Letters recording the common understanding reached on the accession of the Republic of Korea to the common understanding on the principles of international cooperation on research and development activities in the domain of intelligent manufacturing systems between the European Community and the United States of America, Japan, Australia, Canada, Norway and Switzerland(2001/421/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 170, in conjunction with the first sentence of the first subparagraph of Article 300(2), and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission,Having regard to the Opinion of the European Parliament(1),Whereas:(1) International cooperation in the domain of intelligent manufacturing systems will strengthen the scientific and technological bases of the Community in industry and will contribute to the competitiveness of Community industry.(2) An Exchange of Letters was concluded between the European Community and the United States of America, Japan, Australia, Canada, Norway and Switzerland(2) recording the common understanding on the principles of international cooperation on research and development activities in the domain of intelligent manufacturing systems (IMS) as set out in the attached IMS Terms of Reference.(3) The IMS Terms of Reference make provisions in Chapter IX for the admission of new participants.(4) The Republic of Korea has applied to become a member of IMS according to Chapter IX of the IMS Terms of Reference.(5) The Republic of Korea has complied with the IMS Terms of Reference and the contributions of the Republic of Korea in the framework of IMS have made it possible to establish a positive profile of the region's participation and the International IMS Steering Committee has recommended on 12 November 1999 that the Republic of Korea should have representation on the International IMS Steering Committee,HAS DECIDED AS FOLLOWS:Article 1The Exchange of Letters recording the common understanding reached on the accession of the Republic of Korea to the common understanding on the principles of international cooperation in research and development activities in the domain of intelligent manufacturing systems (IMS) between the European Community and the United States of America, Japan, Australia, Canada, Norway and Switzerland is hereby approved on behalf of the Community.The text of the Exchange of Letters is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person(s) empowered to sign the Exchange of Letters in order to bind the Community.Done at Brussels, 28 May 2001.For the CouncilThe PresidentT. Ã stros(1) Opinion delivered 3 April 2001 (not yet published in the Official Journal).(2) OJ L 161, 18.6.1997, p. 2.